Citation Nr: 1436632	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection based on claimed exposure to herbicides during military service in the Republic of Vietnam during the Vietnam era.  He asserts that he was on temporary duty assignment (TDY) with the 556th Reconnaissance Squadron for three months, stationed in Cam Ranh, Vietnam.  

The Veteran submitted a copy of an undated certificate, (not apparently provided by the service department) which he argues indicates that he had completed the necessary requirements for the award of the Vietnam Service Medal in accordance with AFM-900-3.  The certificate also indicates that the Veteran served for 30 consecutive or 60 nonconsecutive days in Vietnam or contiguous waters in support of Vietnam military operations.  This certificate shows the Veteran's name and his social security number and is signed by the Awards and Decorations Officer, R. J. C., Major, U.S.A.F., for Detachment 2 of the 556th Reconnaissance Squadron.  The Veteran also submitted lay statements from fellow service members who reportedly saw him in Vietnam in 1969 and/or 1970.  

However, this certificate is not in the format typically prescribed by the service department for awards and decorations. 

Also of record is an internet article which indicates that the 556th Reconnaissance Squadron operated from Cam Ranh Bay in 1968 and 1969.

However, the Veteran's service records currently associated with the claims file do not verify that he had military service in Vietnam.  His DD Form 214, Certificate of Release or Discharge from Active Duty, does not reflect that he had service in Vietnam, and to the contrary, it reflects that he had no foreign service.  In addition, pursuant to the RO's request, the National Personnel Records Center (NPRC) found no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam, or his attachment to the 556th Reconnaissance Squadron.

The Veteran has since submitted an additional lay statement from N.S., a fellow service member, who indicates that he went on TDY from Langley Air Force Base to Cam Ranh Bay to work on the 556th Recon Squadron's C130 B-2's.  See February 2009 email.

In addition, the Veteran reiterated his contentions during his 2012 personal hearing and submitted photocopies of pictures which purportedly show him in the barracks while serving in Vietnam.  

In light of the Veteran's continued assertion that he served in Vietnam and the additional evidence he submitted in support of his claim, further development is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete service personnel record.

2.  Submit a request to the Joint Services Records and Research Center (JSRCC), the NPRC, the Air Force Historical Research Agency (AFHRA), the Department of Defense (DoD), and any other appropriate entity/location, to: 

a.  Request any temporary duty orders, travel vouchers, morning reports, flight manifests or similar documents that may confirm the Veteran's alleged TDY from Langley AFB to Vietnam in 1968 and/or 1969.  

b.  Determine whether the Veteran was attached to Detachment 2 of the 556th Reconnaissance Squadron operating from Cam Ranh Bay in 1968 and/or 1969.

c.  Determine whether the Air Force conducted any classified missions in Vietnam in 1968 and/or 1969.

d.  Verify the authenticity of the undated Certificate submitted by the Veteran which states that he served in Vietnam or its contiguous waters.  In other words, is that certificate genuine and does it contain correct information?  

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record. If records of routes, transportation, or manifests are not available for the relevant time period and location, the responding agency should advise VA if another agency may have such records.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



